DETAILED ACTION
Amended claims, drawings, and specification filed 20 February 2021 have been entered. Claims 1, 2, and 4 remain pending. The amendments have overcome the claim objections, drawing objections, specification objections, and 112(b) rejections of the previous office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 6,575,706) in view of Nakajima (JP 409051958A)  in view of Mettler et al. (US 2013/0272843) in view of Lang (US 5536147) in view of Shepard (US 6250889).
	Regarding claim 1, Carnes discloses an inertia vacuum-assisted self-priming pump, comprising- a dry-mounted centrifugal pump (vacuum assisted self-priming pump, c 1 l 13; applicant indicates that self-priming pumps are a type of dry-mounted centrifugal pump, applicant’s spec par 003) and a … 
Carnes does not disclose the vacuum pump is a rotary vacuum pump, the intake reducer is an eccentric reducer; the float is a flow switch (which controls the electromagnetic clutch); an 
Nakajima teaches a priming vacuum pump (abstract) which is a rotary vacuum pump (fig 2, rotor 15 and vanes 19, abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to replace the reciprocating vacuum pump of Carnes with the sliding vane pump of Nakajima in order to reduce the number of linkage parts to drive the diaphragm of Carnes thereby reducing the cost of manufacture.
Mettler teaches an analogous self priming pump, an electromagnetic clutch (electromagnetic clutch 74 with electromagnetic coil 244, para 0038) that enables the rotary vacuum pump to either rotate simultaneously with the dry-mounted centrifugal pump (clutch engages in order to start priming system 14, para 0040-0041) or disconnect from the dry-mounted centrifugal pump (clutch assembly 74 disengages, para 0041). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a clutch on the priming vacuum pump of Mettler into the pully drive of the priming vacuum pump of Carnes in order to delink the priming pump apparatus when it is not needed, thereby increasing energy efficiency by saving the energy that would otherwise go into driving the priming pump linkage.
Lang teaches an analogous self priming pump; an electric flow switch installed at the top of the reducer (fig 1, 3, float switches 58 and 60, c 4 l 9). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add the float switches of Lee near the float valve of Carnes in order to use water level to control the electric components of the self-priming pump system of Carnes in view of Mettler (Lang, c 3 l 51-c 4 l 10) thereby consistently using water level as the control variable for Carnes in view of Mettler, which would reduce troubleshooting diagnosis time by the operator. 
Shepard teaches an analogous self priming pump, wherein the intake is an eccentric reducer (fig 1, intake 10). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an eccentric reducer of Shepard to replace the intake and symmetric reducer of Canes in order to direct fluid toward the eye of the impeller using gravity, thereby preventing liquid from draining from the eye of the impeller after stopping, and thereby preventing an initial air lock of the impeller when restarting the pump. Examiner notes that applicant has not disclosed any criticality or unexpected result of the intake mounted to the front of the suction cover being an eccentric reducer. 

    PNG
    media_image1.png
    704
    596
    media_image1.png
    Greyscale

Annotations on Fig 1 of Carnes


Lang further teaches an electromagnetic valve (fig 2, solenoid valve 64, c 4 l 4), and a controller (fig 2, electronic control module 26). It would have been further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the flow switch of Lang to control the power for … the electromagnetic clutch of Carnes in view of Mettler for the expected result of stopping the vacuum pump when not in priming mode, (Lang c 1 l 28-34) thereby continuing to enable Lang’s goal of shutting down the vacuum pump when priming is not needed (Lang c 1 l 28-34). 
Regarding claim 4, Carnes in view of Nakajima in view of Mettle teaches the inertia vacuum-assisted self-priming pump according to claim 1, wherein the rotary vacuum pump is a rotary sliding vane type of vacuum pump (Nakajima, fig 2, rotor 15, vanes 19), that comprises a shaft (Nakajima, fig 2, shaft 16), a volute (Nakajima, fig 2, depicts rotor chamber within the casing depicting a volute for the rotor), a casing cover (casing 10, id.), a rotor (rotor 15, id.), a push lever (push lever 23, id.) and slide vanes (vanes 19, id.), wherein a shaft of the rotary sliding vane vacuum pump is connected to the shaft of the centrifugal pump by the electromagnetic clutch (Mettler) and the pulley belt assembly (Carnes) and is driven to rotate (Nakajima, the vacuum pump rotor is rotated via the shaft).

	Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued that Carnes is silent on whether the disclosed centrifugal pump is a “dry-mounted centrifugal pump” in the amended claim, and therefore fails to disclose said “dry-mounted centrifugal pump.” Applicant’s inclusion of the term “dry-mounted” does not change the claimed structure of the pump, nor does it alter the rejection under Carnes. Applicant’s specification .
In response to applicant's argument that Mettler does not disclose “a shaft drive end of the rotary vacuum pump is coupled to a shaft drive end of the dry-mounted centrifugal pump by a belt, a pulley, and an electromagnetic clutch,” nor “an electromagnetic clutch that enables the rotary vacuum pump to either rotate simultaneously with the dry-mounted centrifugal pump or disconnect from the dry-mounted centrifugal pump,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner further notes that the dry-mounted centrifugal pump, the rotary vacuum priming pump, and the electromagnetic clutch, the belt and the pulley are each a component within respective self-priming pump system. In the combination above, there is no change in the respective functions of any of the elements, and their use yields a predictable result to the person of ordinary skill in the art within a self-priming pump system. In this case, Carner’s dry-mounted centrifugal pump, functions as the primary pump in the prior art reference and the new combined system. Nakajima’s rotary vacuum priming pump functions as the auxiliary priming pump in the prior art reference and in the new KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746       

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746